


110 HR 5942 IH: National Trauma Center Stabilization

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5942
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. Towns (for
			 himself, Mr. Burgess,
			 Mr. Waxman, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To ensure the continued and future availability of
		  lifesaving trauma health care in the United States and to prevent further
		  trauma center closures and downgrades by assisting trauma centers with
		  uncompensated care costs, core mission services, emergency needs, and
		  information technology.
	
	
		1.Short titleThis Act may be cited as the
			 National Trauma Center Stabilization
			 Act of 2008.
		2.FindingsThe Congress finds the following:
			(1)Victims of
			 traumatic injury should have access to lifesaving care regardless of their
			 geographic location or ability to pay. Major multisystem trauma victims
			 receiving care within the first hour following their injury are substantially
			 more likely to survive.
			(2)Maintaining a
			 strong and effective trauma care system for all victims of traumatic injury
			 requires the availability of a sufficient number of trauma centers at
			 appropriate levels of trauma care capability in all geographic regions of the
			 Nation.
			(3)Regional trauma
			 centers annually treat 678,000 patients, regardless of their ability to pay.
			 When a trauma victim cannot afford treatment, the trauma center pays for care
			 that may save the victim’s life.
			(4)The cost of
			 delivering trauma care has steadily increased during the last decade. Trauma
			 centers collectively have accrued $230,000,000 per year in losses for treating
			 victims who are uninsured or whose care is reimbursed well below the cost of
			 providing care, putting the Nation’s trauma care system at-risk.
			(5)Substantial
			 uncompensated care costs are distressing trauma centers and threatening the
			 availability of lifesaving trauma services in numerous areas across the Nation.
			 Since 2000, 19 hospitals have closed their trauma centers, and 10 others have
			 downgraded their trauma service by 1 or 2 levels.
			(6)At a time when the
			 threat of mass emergencies is high, financial pressures are placing trauma
			 centers at serious risk. Trauma centers are required to respond to mass
			 emergencies including natural disasters, large-scale accidents, and terrorist
			 attacks. Trauma centers maintain a constant state of readiness to serve
			 distressed victims. Trauma centers must also maintain additional capacity and
			 strong health care facility connections with the local and regional emergency
			 care community to serve their regions.
			(7)Many trauma
			 centers lack information technology that could improve the efficiency and
			 effectiveness of trauma care delivery and decrease the costs of providing care
			 by facilitating patient tracking and information flow, and strengthening
			 patient information sharing within the trauma center and coordination among
			 other health care providers. Connecting trauma care centers using health
			 information technology is a part of the efforts to make health information
			 technology available especially in medically undeserved communities.
			3.Grants for
			 certain trauma centers
			(a)Grants for
			 certain trauma centersSection 1241 of the Public Health Service
			 Act (42 U.S.C. 300d–41) is amended to read as follows:
				
					1241.Grants for
				certain trauma centers
						(a)In
				generalThe Secretary shall establish 4 programs to award grants
				to trauma centers meeting the qualifications described in subsection (b). Of
				the 4 programs—
							(1)one shall be for
				grants to assist in defraying substantial uncompensated care costs;
							(2)one shall be for
				grants to further the core mission of the trauma center, including by defraying
				costs associated with patient stabilization and transfer, trauma education and
				outreach, coordination with local and regional trauma systems, and essential
				personnel and other fixed costs;
							(3)one shall be for
				grants to provide emergency relief to ensure continued and future availability
				of trauma service by—
								(A)trauma centers at
				risk of closing or losing capacity to deliver trauma care;
								(B)centers operating
				in an area where a closing or loss of trauma service availability has occurred
				within their primary service area; or
								(C)centers in need of financial assistance
				after the area in which they are located is affected by a natural disaster or
				other catastrophic event, such as a terrorist attack; and
								(4)one shall be for
				grants to support the development and maintenance of innovative information
				technology systems, including through the use of electronic health records and
				by facilitating the interconnection of trauma care facilities (including
				Internet-based connectivity) with other local and regional health facilities,
				for the purpose of—
								(A)improving
				information sharing and coordination between trauma centers, ambulances,
				helicopters, and other health care providers, such as physician practitioners,
				community health centers, rehabilitation facilities, to facilitate continuity
				of care for trauma patients throughout their recovery; and
								(B)improving patient
				tracking and information flow within trauma centers and between health
				facilities (including developing, updating, and maintaining databases) to
				improve the overall delivery of trauma care and community health care.
								(b)Minimum
				qualifications of centers
							(1)Participation in
				trauma care system operating under certain professional
				guidelinesSubject to
				paragraph (2), the Secretary may not make a grant under subsection (a) unless
				the trauma center involved is a participant in a system that—
								(A)provides
				comprehensive medical care to victims of trauma in the geographic area in which
				the trauma center is located;
								(B)is established by
				the State or political subdivision in which such center is located; and
								(C)has either adopted State guidelines for the
				designation of trauma centers, and for triage, transfer, and transportation
				policies, or adopted guidelines equivalent to (or more protective than) the
				applicable trauma care designated guidelines developed by the American College
				of Surgeons or utilized in the model plan established under section
				1213(c).
								(2)ExceptionThe
				requirements of paragraph (1) do not apply with respect to a trauma center
				located in a State with no existing trauma care system described in such
				paragraph.
							(3)Public or
				nonprofit statusThe
				Secretary may not make a grant under paragraph (1), (2), or (4) of subsection
				(a) unless the trauma center involved is a public or nonprofit entity.
							(4)Levels of
				careThe Secretary may not
				make a grant under subsection (a)(1) (relating to uncompensated care costs)
				unless the trauma center demonstrates to the Secretary’s satisfaction at least
				one of the following:
								(A)At least 20 percent of the visits in the
				emergency department of the hospital in which the trauma center is located are
				ones for which there is no insurance coverage or other third-party
				payment.
								(B)At least 40 percent of the visits in such
				emergency department are ones for which there either is no such coverage or
				payment or for which such coverage or payment is provided only under the
				Medicaid program under title XIX of the Social Security Act.
								(C)The average annual uncompensated care costs
				in such hospital that are attributable to visits for which there is no
				insurance coverage or other third-party payment is at least $5,000,000 during
				each of the 3 most recent fiscal years before the first fiscal year for which
				the center is applying for the grant.
								(D)The trauma center qualifies for funds under
				a low-income pool or safety net care pool established through a waiver approved
				under section 1115 of the Social Security Act.
								(c)Submission and
				approval of long-term planThe Secretary may not make a grant under
				subsection (a)(1) of this section unless the trauma center involved—
							(1)submits to the Secretary a plan
				satisfactory to the Secretary that—
								(A)is developed on
				the assumption that the center will continue to incur substantial uncompensated
				care costs in providing trauma care;
								(B)provides for the
				long-term continued operation of the center at similar or greater levels of
				medical care than in prior years notwithstanding such uncompensated care
				costs;
								(2)agrees to
				implement the plan according to a schedule approved by the Secretary;
				and
							(3)demonstrates that
				such center has policies in place—
								(A)to assist patients
				who cannot pay for all or part of the care they received, including a sliding
				fee scale; and
								(B)to ensure fair
				billing and collection
				practices.
								.
			(b)Preferences in
			 making grantsSection 1242 of the Public Health Service Act (42
			 U.S.C. 300d–42) is amended to read as follows:
				
					1242.Preference in
				making grants
						(a)Substantial
				uncompensated care costsIn
				making grants under section 1241(a)(1), the Secretary shall—
							(1)reserve 95 percent of the amounts allocated
				pursuant to subsections (b)(1) and (c) of section 1246 for grants to level I
				and level II trauma centers;
							(2)reserve 5 percent of the amounts allocated
				pursuant to subsections (b)(1) and (c) of section 1246 for grants to level III
				and level IV trauma centers, or, in the case of a
				State in which trauma centers are not so designated, trauma centers designated
				below the top two levels of trauma centers designated under State
				guidelines;
							(3)if there are not
				sufficient qualifying centers to obligate the 95 percent reservation in
				paragraph (1) or the 5 percent reservation in paragraph (2), reallocate the
				funds for grants under section 1241(a)(1) to other qualifying centers;
				and
							(4)subject to
				paragraphs (1), (2), and (3), ensure that funding for grants under section
				1241(a)(1) is divided equally among qualified applicants.
							(b)Core
				missionIn making grants
				under section 1241(a)(2), the Secretary shall—
							(1)reserve 25 percent
				of the amount allocated pursuant to section 1246(b)(2) for grants to level III
				and level IV trauma centers, but shall reallocate the funds to level I and
				level II centers if there are not sufficient qualifying level III and IV
				centers to obligate the 25 percent set-aside; and
							(2)give preference
				to—
								(A)any application made by a trauma center in
				a geographic area where growth in demand for trauma services exceeds capacity,
				as determined by the Secretary based on such factors as local and regional
				population trends, loss or downgrading of neighborhood trauma centers, loss or
				reduction of physician trauma speciality availability, high malpractice
				liability costs, or the necessity to provide physician on-call pay; or
								(B)any application
				made by a trauma center which demonstrates State or political subdivision
				financial support.
								For any of
				the purposes specified in section 1241(a)(2) for each fiscal year during which
				payments are made to the center from the grant, such financial support may be
				demonstrated by, but is not limited to, State or political subdivision funding
				for the trauma center’s capital or operating expenses including through State
				trauma regional advisory coordination activities or Medicaid funding under
				title XIX of the Social Security Act designated for trauma services, or other
				governmental funding. State funding derived from Federal support provided
				through the Trauma Systems Planning Grants provided to States or political
				subdivisions does not constitute State or local financial support for purposes
				of preferential treatment under this section.(c)Emergency
				reliefIn making grants under
				section 1241(a)(3), the Secretary—
							(1)shall give
				preference to any application made by a trauma center that—
								(A)is providing trauma care in a geographic
				area in which the availability of trauma care has either significantly
				decreased as a result of a trauma center in the area permanently ceasing
				participation in such system as of the date on which the application is
				submitted, or where growth in demand for trauma services exceeds capacity, as
				determined by the Secretary based on such factors as local and regional
				population trends, loss or downgrading of neighboring trauma centers, loss or
				reduction of physician speciality availability, high malpractice liability
				costs, or the necessity to provide physician on-call pay;
								(B)will, in providing
				trauma care during the 1-year period beginning on the date on which the
				application for the grant is submitted, incur uncompensated care costs in an
				amount rendering the center unable to continue participation in such system,
				resulting in a significant decrease in the availability of trauma care in the
				geographic area;
								(C)operates in a rural
				area where trauma care availability will significantly decrease if the trauma
				center is forced to close or downgrade service and uncompensated care costs are
				contributing to a likelihood of closure or downgrade; or
								(D)the Secretary determines warrants financial
				assistance if the trauma center is in a geographic location substantially
				affected by a natural disaster or other catastrophic event such as a terrorist
				attack; and
								(2)shall reallocate
				any funds available for grants under section 1241(a)(3), but not awarded due to
				insufficient or a lack of qualified applications, to grants under section
				1241(a)(1).
							(d)Information
				technologyIn making grants
				under section 1241(a)(4), the Secretary shall—
							(1)make grants only
				to applicants who are eligible to receive a grant under section
				1241(a)(1);
							(2)give preference to
				qualified applicants who—
								(A)demonstrate the
				greatest financial need; and
								(B)are level I or level II
				centers, or, in the case of a State in which
				trauma centers are not so designated, to the top two levels of trauma centers
				designated under State guidelines; and
								(3)not make an award
				less than $1,000,000 for a fiscal year unless such award would cover the full
				cost of an applicant’s proposed project.
							(e)Designations of
				levels of trauma centers in certain StatesIn the case of a State
				which has not designated 4 levels of trauma centers in the manner described in
				this section, any reference in this section to—
							(1)a level I or level II trauma center is
				deemed to be a reference to a trauma center within the highest two levels of
				trauma centers designated under State guidelines; and
							(2)a level III or IV trauma center is deemed
				to be a reference to a trauma center not within such highest two
				levels.
							.
			(c)Certain
			 agreementsSection 1243 of
			 the Public Health Service Act (42 U.S.C. 300d–43) is amended to read as
			 follows:
				
					1243.Certain
				agreements
						(a)Commitment
				regarding continued participation in trauma care systemThe Secretary may not make a grant under
				section 1241(a)(1) (relating to uncompensated care costs) unless the trauma
				center involved agrees that—
							(1)the center will
				continue participation in the system described in section 1241(b)(1), expect as
				provided in section 1241(b)(2), throughout the grant period; and
							(2)if the center violates the agreement made
				pursuant to paragraph (1), the center will be liable to the United States for
				an amount equal to the sum of—
								(A)the amount of
				assistance provided to the center under section 1241(a) for the fiscal year
				involved; and
								(B)an amount
				representing interest on the amount specified in subparagraph (A).
								(b)Period of
				certain grantsThe period of a grant under section 1241(a)(3)
				(relating to emergency relief) shall be 3 fiscal years, except that the
				Secretary may waive the application of this subsection to a trauma center and
				authorize the center to receive payments under such section for 1 additional
				fiscal year.
						(c)Maintenance of
				financial supportWith respect to activities for which a grant
				under section 1241 is authorized to be expended, the Secretary may not make
				such a grant unless the trauma center involved agrees that, during the grant
				period, the center will maintain access to trauma services at levels not less
				than the prior year, taking into account reasonable volume fluctuation not
				caused by—
							(1)intentional trauma
				boundary reduction or downgrading of level; or
							(2)diversion of
				services in excess of 5 percent.
							(d)Supplement, not
				supplantThe Secretary may
				not make a grant under section 1241 unless the trauma center involved agrees
				that funds received through the grant will be used to supplement and not
				supplant funding otherwise available for the activities and costs described in
				such section.
						(e)Trauma care
				registryThe Secretary may
				not make a grant under section 1241(a) unless the trauma center involved agrees
				that—
							(1)the center
				will—
								(A)operate a registry
				of trauma cases in accordance with guidelines developed by the American College
				of Surgeons or similar guidelines applicable to the center in the State
				involved; and
								(B)begin operation of
				the registry not later than 6 months after the date on which the center submits
				to the Secretary the application for the grant; and
								(2)in carrying out
				paragraph (1), the center will maintain information on the number of trauma
				cases treated by the center and, for each such case, the extent to which the
				center incurs uncompensated care costs in providing trauma
				care.
							.
			(d)General
			 provisionsSection 1244 of the Public Health Service Act (42
			 U.S.C. 300d–44) is amended to read as follows:
				
					1244.General
				provisions
						(a)ApplicationThe
				Secretary may not make a grant under section 1241(a) unless an application for
				the grant is submitted to the Secretary and the application is in such form, is
				made in such manner, and contains such agreements, assurances, and information
				as the Secretary determines to be necessary to carry out this part.
						(b)Limitation on
				amount of grantThe amount of a grant under section 1241 for a
				fiscal year may not exceed $2,000,000.
						(c)EligibilityReceipt
				of or eligibility for a grant under any 1 of the 4 grant programs described in
				section 1241(a) shall not preclude a trauma center from receipt of or
				eligibility for a grant under any of the other programs described in such
				section.
						(d)Notice of
				eligibilityThe Secretary shall annually determine and notify
				trauma centers of their eligibility to receive a grant under section
				1241.
						(e)ReportBeginning
				2 years after the date of enactment of the National Trauma Center Stabilization
				Act of 2008, and every 2 years thereafter, the Secretary shall—
							(1)report to the
				Congress on the status of the grants made pursuant to section 1241;
							(2)evaluate and
				report to the Congress on the overall financial stability of trauma centers in
				the United States;
							(3)report on the
				populations using trauma care centers and include aggregate patient data on
				income, race, ethnicity, and geography; and
							(4)evaluate the
				effectiveness and efficiency of trauma care center activities using standard
				public health measures and evaluation
				methodologies.
							.
			(e)DefinitionPart
			 D of title XII of the Public Health Service Act (42 U.S.C. 300d–41 et seq.) is
			 amended—
				(1)by redesignating
			 section 1245 as section 1246; and
				(2)by inserting after
			 section 1244 the following:
					
						1245.Uncompensated
				care costs definedIn this
				part, the term uncompensated care costs means, with respect to a
				hospital, unreimbursed costs of the hospital from serving patients for which
				there is either no insurance coverage or other third-party payment or for which
				such coverage or payment is provided only under the Medicaid program under
				title XIX of the Social Security Act, which are attributable to emergency care
				and trauma care in the hospital—
							(1)including costs
				related to inpatient admissions to the hospital subsequent to receiving such
				care in the hospital; and
							(2)excluding payments
				under section 1923 of the Social Security
				Act.
							.
				(f)Authorizations
			 of appropriationsSection 1246 of the Public Health Service Act,
			 as redesignated by subsection (e), is amended to read as follows:
				
					1246.Authorizations
				of appropriations
						(a)In
				generalFor the purpose of
				carrying out this part, there are authorized to be appropriated—
							(1)with respect to
				grants under paragraphs (1), (2), and (3) of section 1241(a), $100,000,000 for
				each of fiscal years 2009 through 2014; and
							(2)with respect to
				grants under paragraph (4) of section 1241(a), $25,000,000 for each of fiscal
				years 2009 through 2014.
							Authorizations of appropriations
				pursuant to this section are in addition to any other authorizations of
				appropriations available for carrying out this part.(b)Funding
				distributionOf the amount appropriated pursuant to subsection
				(a)(1) for a fiscal year, the Secretary shall reserve—
							(1)70 percent for
				grants under section 1241(a)(1) (relating to substantial uncompensated care
				costs);
							(2)20 percent for
				grants under section 1241(a)(2) (relating to the core mission of a trauma
				center); and
							(3)10 percent for
				grants under section 1241(a)(3) (relating to emergency relief).
							(c)Minimum amount
				for substantial uncompensated care costsNotwithstanding
				subsection (b), if the amount appropriated pursuant to subsection (a)(1) for a
				fiscal year is less than $25,000,000, such amount shall be used exclusively for
				grants under section
				1241(a)(1).
						.
			(g)Conforming
			 amendmentThe heading of part D of title XII of the Public Health
			 Service Act (42 U.S.C. 300d–41 et seq.) is amended to read as follows:
				
					DGrants for certain
				trauma
				centers
					.
			
